DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 

General Remarks
1/ Claims 1-2, and 5-13 are pending
2/ claims 1, and 10 are independent
3/ Previous IDS filed 09/14/2021 has been considered
4/Claims 3 and 4 are cancelled

Response to Arguments
Applicant’s arguments, filed 08/18/2022, with respect to the rejection(s) of claim(s) 1 and 10 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brouse (US pg. no. 20200195759).
-Previously used prior arts are being relied up on for the limitations that are not argued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, and 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US pat. no. 7058075), further in view of Bell (US pat. No. 6038400), further in view of Shan (CN107800122A), further in view of Brouse (US pg. no. 20200195759).
	Regarding claim 1. Wong discloses a communication device comprising: a connection unit having a plurality of input contacts (fig. 1, 24 contacts), wherein at least two input contacts are coupled to a network, and wherein the input contacts are usable according to a first network protocol and a second network protocol different from the first (col. 1, lines 45-61 discloses a network interface circuit existing within a networking device monitors certain contacts (input contacts) of a network connection to identify a protocol of the networking system to which it is connected. Based on the detected protocol, the network interface circuit selects a set of configuration information with which to configure the networking device. Other features and advantages of the present invention will be apparent from the accompanying drawings and detailed description that follows below);
	 a detection circuit configured to identify  a use of the connection unit according to the first or the second network protocol based on detected input signals of at least a first and a second input contact (col. 2, lines 14-34; discloses for networking devices operating under a T1 or E1 balanced protocol RJ-48, connectors are commonly used. RJ-48 connectors are an industry standard eight pin connectors. E1 unbalanced systems use a BNC connector for coaxial cable. However, T1 and E1 networking cables use only four signal lines 42. Two signal lines are used for transmit and two for receive. This implies that four contacts of an eight pin connector are unused. Here, the plurality of contacts 40 are unused. As used herein, an "unused contact" is a contact in a connector which is not connected to a signal line of a cable when a pair of networking devices are coupled,  together by the cable. (8) An interface module 16 is provided in networking device 10 to identify based on the cable connected which protocol networking device 20 is using; Col. 2lines 35-52 discloses the voltage seen by the detectors will be V.sub.DD. Conversely, if the contacts 52 or 54 are coupled to contact 50 within connector 22, a current will flow through the corresponding resistor 32 and the voltage seen by the detectors 34 will be the ground voltage. Suitable resistance values are on the order of 10K. (10)The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify (detect) which of a plurality of different sets of configuration information (protocol) should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information (protocols) should be used. The buffer 36 (detection circuit) indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure based on the cable connected; col. 1, lines 45-61 discloses a network interface circuit existing within a networking device monitors certain contacts (input contacts) of a network connection to identify a protocol of the networking system (detecting) to which it is connected. Based on the detected protocol, the network interface circuit selects a set of configuration information with which to configure the networking device);
	But, Wong does not explicitly disclose:
a function circuit configured to enable based on the network protocol identified by the detection circuit a communication of the communication device with the coupled network according to the identified network protocol;
	However, in the same field of endeavor, Bell discloses function circuit configured to enable based on the network protocol identified by the detection circuit a communication of the communication device with the coupled network according to the identified network protocol (col. 5. Lines 2-13 discloses Protocol identifying circuitry within the interface circuitry monitors signals received from an external device, to detect the signatures indicative of specific protocols. If a signature is detected, the protocol being used by the host device is determined, and the protocol identifying circuitry provides mode select signals to the interface circuitry of the integrated circuit. The protocol identifying circuitry includes latching circuitry which provides the interface with a "memory" of which protocol is in use, so that the interface circuit remains configured for the correct protocol regardless of subsequent transitions in the signals from the processor. The component that configures the interface circuit for the identified protocol corresponds to function circuit).
	wherein the communication device further comprises a processing circuit, wherein the processing circuit configures the function circuit based on the identified network protocol according to the identified network protocol (col. 5. Lines 2-13 discloses Protocol identifying circuitry within the interface circuitry monitors signals received from an external device, to detect the signatures indicative of specific protocols. If a signature is detected, the protocol being used by the host device is determined, and the protocol identifying circuitry (processing circuit) provides mode select signals to the interface circuitry of the integrated circuit), 
	wherein subsequently, the communication device is enabled for communication according to the identified network protocol (col. 5. Lines 2-13 discloses Protocol identifying circuitry within the interface circuitry monitors signals received from an external device, to detect the signatures indicative of specific protocols. If a signature is detected, the protocol being used by the host device is determined, and the protocol identifying circuitry (processing circuit) provides mode select signals to the interface circuitry of the integrated circuit. The protocol identifying circuitry includes latching circuitry which provides the interface with a "memory" of which protocol is in use, so that the interface circuit remains configured for the correct protocol regardless of subsequent transitions in the signals from the processor. The component that configures the interface circuit for the identified protocol corresponds to function circuit);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Wong with Bell. The modification would allow using the same interface for different contacts by flexibly configuring the interface to corresponding protocols. The modification would allow a system that flexibly adapt to different protocols to enable simpler integration of cables that use different protocols.
	But, the combination does not explicitly disclose:
	Wherein the detection circuit comprises protection circuit, wherein based on the protection circuit, damage to the detection circuit and the network coupled to the input contacts is prevented, and wherein the protection circuits comprise at least one safety circuit;
	However, in the same field of endeavor, Shan discloses Wherein the detection circuit comprises protection circuit, wherein based on the protection circuit, damage to the detection circuit and the network coupled to the input contacts is prevented, and wherein the protection circuits comprise at least one safety circuit (page. 3, par. 1-2 discloses The present invention discloses a network port anti-surge circuit applied to a communication terminal (detection circuit). As shown in FIG. 1, the communication terminal includes a network interface 110, a network card chip 130, and a connection to the network interface 110 and the network card chip 130. Between the network transformer 120; the network port surge protection circuit includes a first-level protection circuit 210  (protection circuit) disposed between the network cable interface 110 and the network transformer 120; and the Secondary protection circuit 220  (safety circuit) between 130the network  transformer 120 and the network card chip. A surge protection circuit is provided at the front end and the rear end of the network transformer, so that inrush current can be suppressed and damage to the rear-end electronic components can be avoided; page 1, Summary of the Invention discloses The present invention provides a network port surge prevention circuit for solving the technical problems in the prior art that the surge protection is not high and the network card chip is still easily damaged. The invention discloses a network port anti-surge circuit applied to a communication terminal (detection circuit). The communication terminal comprises a network interface, a network card chip and a network transformer connected between the network interface and the network card chip; The surge protection circuit includes a level one protection circuit (protection circuit) disposed between the network line interface and the network transformer; and a secondary protection circuit (safety circuit) disposed between the network transformer and the network card chip).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to combine the teaching of the combination with Shan. The modification would allow a protective system to prevent damage to the network device based on sudden current of voltage characteristics as a result efficient and durable communication system.
	But, the combination does not explicitly disclose:
	 wherein the processing circuit performs a monitoring function to verify that the function circuit is configured according to the identified network protocol before enabling communication of the communication device with the network.
	However, in the same field of endeavor, Brouse discloses wherein the processing circuit performs a monitoring function to verify that the function circuit is configured according to the identified network protocol before enabling communication of the communication device with the network ([0022] discloses the I.sup.2C components of the interface 102 monitor (monitoring function) the pins assigned to SCL (e.g., the first pin 104) and SDA (e.g., the second pin 106) to determine whether received signals are I.sup.2C signals and the SPI components of the interface simultaneously monitor (monitoring function) the pins assigned to CS (e.g., the first pin 104) and SCLK (e.g., the fifth pin 112) to determine whether the signals are SPI signals. Once I.sup.2C or SPI is detected (identified protocol), interface components of the other protocol are disabled (verifying configuration according to identified protocol before enabling communication) and the interface continues operating according to the detected protocol (communication using detected protocol after verifying). The components verifying the protocol and component verification corresponds to processing circuit).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Brouse. The modification would allow monitoring protocol capability of a system before starting communication in order to avoid communication failure for effective inter-protocol communication.
	Regarding claim 2. Wong discloses the communication device according to claim 1, wherein the detection circuit is configured to identify the use of the connection unit according to the first or the second network protocol based on voltage measurements for the first and the second input contact (col. 2, lines 35-52 discloses (9)    If contacts 52 and 54 are merely terminated inside the connector, the voltage seen by the detectors will be V.sub.DD. Conversely, if the contacts 52 or 54 are coupled to contact 50 within connector 22, a current will flow through the corresponding resistor 32 and the voltage seen by the detectors 34 will be the ground voltage. Suitable resistance values are on the order of 10K. (10)    The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify which of a plurality of different sets of configuration information should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information should be used. The buffer 36 indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure based on the cable connected).
	Regarding claim 5. The combination discloses communication device according to claim 1.
Bell further discloses wherein at least three input contacts are coupled to the network (table 1 discloses the input contacts coupled to network), and wherein the detection circuit is configured to identify the use of the connection unit according to the first or the second network protocol based on voltage measurements for the first and the second input contact and based on a presence or absence of an input signal for a third input contact (table 1 discloses increment/decrement protocol is selected based on /CS line and 22b lines have high voltage and based on a presence or absence of an input signal for DIN line).
	Regarding claim 6. The communication device according to claim 1.
	Bell further discloses wherein at least four input contacts are coupled to the network, and wherein the detection circuit is configured to identify the use of the connection unit according to the first or the second network protocol based on voltage measurements for the first and the second input contact based on a presence or absence of an input signal for a third input contact, and based on a voltage measurement for a fourth input contact (table 2 discloses I2C protocol is selected based on presence or absence of voltage on DIN input line and based on measurement of signal on /CS, CLK, and MO inputs that corresponds to the first, the second and the fourth inputs respectively).
	Regarding claim 9. The combination discloses communication device according to claim 1.
	Bell further discloses, wherein once configured, a function circuit is reconfigurable according to the first or second network protocol after disconnection of a coupling between the connection unit and the Network (col.5, lines 9-15 discloses The protocol identifying circuitry includes latching circuitry which provides the interface with a "memory" of which protocol is in use, so that the interface circuit remains configured for the correct protocol regardless of subsequent transitions in the signals from the processor. A reset circuit is also provided which places the interface circuitry, as well as other circuitry of the integrated circuit, into a known reset condition).
	Regarding claim 10. Wong discloses a method of detecting a network protocol used by a network coupled to a communication device, the network being coupled to a plurality of input contacts of the communication device, the method comprising:
	a) sensing a voltage amplitude for at least a first and a second input contact (col. 1, lines 45-61 discloses a network interface circuit existing within a networking device monitors certain contacts (input contacts) of a network connection to identify a protocol of the networking system to which it is connected. Based on the detected protocol, the network interface circuit selects a set of configuration information with which to configure the networking device. Other features and advantages of the present invention will be apparent from the accompanying drawings and detailed description that follows below.);
	b) identifying, using a detection circuit,  the network protocol used by the network based on the sensed voltage amplitudes (col. 2, lines 35-52 discloses the voltage seen by the detectors will be V.sub.DD. Conversely, if the contacts 52 or 54 are coupled to contact 50 within connector 22, a current will flow through the corresponding resistor 32 and the voltage seen by the detectors 34 will be the ground voltage. Suitable resistance values are on the order of 10K. (10)The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify (detect) which of a plurality of different sets of configuration information (protocol) should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information (protocols) should be used. The buffer 36 (detection circuit) indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure based on the cable connected; col. 1, lines 45-61 discloses a network interface circuit existing within a networking device monitors certain contacts (input contacts) of a network connection to identify a protocol of the networking system (detecting) to which it is connected. Based on the detected protocol, the network interface circuit selects a set of configuration information with which to configure the networking device);
	But, Wong does not explicitly disclose: 	
	c) configuring a function circuit according to the identified network protocol such that a communication of the communication device with the coupled network according to the identified network protocol can be enabled by the function circuit.
	However, in the same field of endeavor, Bell discloses c) configuring a function circuit according to the identified network protocol such that a communication of the communication device with the coupled network according to the identified network protocol can be enabled by the function circuit (col. 5. Lines 2-13 discloses Protocol identifying circuitry within the interface circuitry monitors signals received from an external device, to detect the signatures indicative of specific protocols. If a signature is detected, the protocol being used by the host device is determined, and the protocol identifying circuitry provides mode select signals to the interface circuitry of the integrated circuit. The protocol identifying circuitry includes latching circuitry which provides the interface with a "memory" of which protocol is in use, so that the interface circuit remains configured for the correct protocol regardless of subsequent transitions in the signals from the processor. The component that configures the interface circuit for the identified protocol corresponds to function circuit).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Wong with Bell. The modification would allow using the same interface for different contacts by flexibly configuring the interface to corresponding protocols. The modification would allow a system that flexibly adapt to different protocols to enable simpler integration of cables that use different protocols.
But, the combination does not explicitly disclose:
Wherein the detection circuit comprises protection circuit, wherein based on the protection circuit, damage to the detection circuit and the network coupled to the input contacts is prevented, and wherein the protection circuits comprise at least one safety circuit.
However, in the same field of endeavor, Shan discloses Wherein the detection circuit comprises protection circuit, wherein based on the protection circuit, damage to the detection circuit and the network coupled to the input contacts is prevented, and wherein the protection circuits comprise at least one safety circuit (page. 3, par. 1-2 discloses The present invention discloses a network port anti-surge circuit applied to a communication terminal (detection circuit). As shown in FIG. 1, the communication terminal includes a network interface 110, a network card chip 130, and a connection to the network interface 110 and the network card chip 130. Between the network transformer 120; the network port surge protection circuit includes a first-level protection circuit 210  (protection circuit) disposed between the network cable interface 110 and the network transformer 120; and the Secondary protection circuit 220  (safety circuit) between 130the network  transformer 120 and the network card chip. A surge protection circuit is provided at the front end and the rear end of the network transformer, so that inrush current can be suppressed and damage to the rear-end electronic components can be avoided; page 1, Summary of the Invention discloses The present invention provides a network port surge prevention circuit for solving the technical problems in the prior art that the surge protection is not high and the network card chip is still easily damaged. The invention discloses a network port anti-surge circuit applied to a communication terminal (detection circuit). The communication terminal comprises a network interface, a network card chip and a network transformer connected between the network interface and the network card chip; The surge protection circuit includes a level one protection circuit (protection circuit) disposed between the network line interface and the network transformer; and a secondary protection circuit (safety circuit) disposed between the network transformer and the network card chip).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to combine the teaching of the combination with Shan. The modification would allow a protective system to prevent damage to the network device based on sudden current of voltage characteristics as a result efficient and durable communication system.
	All other limitations of claim 11 are similar with the limitations of claim 1 above. The remaining limitations are rejected on the analysis of claim 1 above.
	Regarding claim 11. The combination discloses a field device comprising a communication device according to claim 1.
	Bell discloses wherein the field device comprises the detection circuit and the function circuit, wherein the field device has a plurality of connection lines by means of which it is coupled to the input contacts of the connection unit ((col. 5. Lines 2-13 discloses Protocol identifying circuitry within the interface circuitry monitors signals received from an external device, to detect the signatures indicative of specific protocols. The device comprising the components corresponds to field device. If a signature is detected, the protocol being used by the host device is determined, and the protocol identifying circuitry provides mode select signals to the interface circuitry of the integrated circuit. The protocol identifying circuitry includes latching circuitry which provides the interface with a "memory" of which protocol is in use, so that the interface circuit remains configured for the correct protocol regardless of subsequent transitions in the signals from the processor. The component that configures the interface circuit for the identified protocol corresponds to function circuit)), and wherein the field device is configured to communicate with the network based on the configured function circuit ((col. 5. Lines 2-13 discloses Protocol identifying circuitry within the interface circuitry monitors signals received from an external device, to detect the signatures indicative of specific protocols. If a signature is detected, the protocol being used by the host device is determined, and the protocol identifying circuitry provides mode select signals to the interface circuitry of the integrated circuit. The protocol identifying circuitry includes latching circuitry which provides the interface with a "memory" of which protocol is in use, so that the interface circuit remains configured (configured filed device) for the correct protocol regardless of subsequent transitions in the signals from the processor. The component that configures the interface circuit for the identified protocol corresponds to function circuit).
	Regarding claim 12. Wong discloses a field device (fig. 1, 10 corresponds to field device) comprising a communication device configured to detect a network based on the method according to claim 10 (fig. 1, discloses field device 10 detecting protocol used in network based on signal received from the contacts; col. 2, lines 35-52 discloses the detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify (detect) which of a plurality of different sets of configuration information (protocol) should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information (protocols) should be used. The buffer 36 (detection circuit) indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure based on the cable connected; col. 1, lines 45-61 discloses a network interface circuit existing within a networking device monitors certain contacts (input contacts) of a network connection to identify a protocol of the networking system (detecting) to which it is connected. Based on the detected protocol, the network interface circuit selects a set of configuration information with which to configure the networking device).
	Regarding claim 13,  the combination discloses the communication device according to claim 1.
	Wong further discloses wherein the detection circuit identifies the first or the second network protocol used by the network based on a sensed voltage amplitude (col.2, lines 14-52 discloses for networking devices operating under a T1 or E1 balanced protocol RJ-48, connectors are commonly used. RJ-48 connectors are an industry standard eight pin connectors. E1 unbalanced systems use a BNC connector for coaxial cable. However, T1 and E1 networking cables use only four signal lines 42. Two signal lines are used for transmit and two for receive. This implies that four contacts of an eight pin connector are unused. Here, the plurality of contacts 40 are unused. As used herein, an "unused contact" is a contact in a connector which is not connected to a signal line of a cable when a pair of networking devices are coupled,  together by the cable. (8) An interface module 16 is provided in networking device 10 to identify based on the cable connected which protocol networking device 20 is using… the voltage seen by the detectors will be V.sub.DD. Conversely, if the contacts 52 or 54 are coupled to contact 50 within connector 22, a current will flow through the corresponding resistor 32 and the voltage seen by the detectors 34 will be the ground voltage. Suitable resistance values are on the order of 10K. (10)The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify (detect) which of a plurality of different sets of configuration information (protocol) should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information (protocols) should be used. The buffer 36 (detection circuit) indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure based on the cable connected; col. 1, lines 45-61 discloses a network interface circuit existing within a networking device monitors certain contacts (input contacts) of a network connection to identify a protocol of the networking system (detecting) to which it is connected. Based on the detected protocol, the network interface circuit selects a set of configuration information with which to configure the networking device).
	Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wong (US pat. no. 7058075), Bell (US pat. No. 6038400), Shan (CN107800122A), and Brouse (US pg. no. 20200195759), further in view of Butters (US pg. no. 20070198100).
	Regarding claim 7. The combination discloses communication device according to claim 1.
	Wong discloses, wherein the connection unit comprises a RJ-48 connector(col. 2, lines 14-17 discloses For networking devices operating under a T1 or E1 balanced protocol RJ-48, connectors are commonly used. RJ-48 connectors are an industry standard eight pin connectors. E1 unbalanced systems use a BNC connector for coaxial cable).
	But, the combination does not explicitly disclose:
an interface having a five-pole M12 circular connector or a five-pole M12 female connector;
	However, in the same field of endeavor, Butters discloses an interface having a five-pole M12 circular connector or a five-pole M12 female connector (0026] Other variations in the embodiments of a system constructed according to the disclosed principles are also envisioned. For example, in some embodiments, the network 100 is a ProfiBus-DP industrial network, however, in accordance with the above discussion, the control devices 120 a, 120 b have been modified so that both the sub-addressable control/data signals and the operating power to the control devices may be daisy-chained through the ProfiBus-DP cabling. In such embodiments, the cabling 105 a, 105 b uses standard compact and waterproof 5-pole, M12 pin layout connectors).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Butters, the modification would allow a cabling interface that are suitable for harsh environmental conditions. The modification would allow water proof connection between connectors that would prevent damage on the system.
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wong (US pat. no. 7058075), Bell (US pat. No. 6038400), Shan (CN107800122A), and Brouse (US pg. no. 20200195759), further in view of Xu (US pg. no. 20200116502).
	Regarding 8. The combination discloses communication device according to claim 1.
	Wong discloses, wherein the first network protocol comprises T1 protocol and the second network protocol comprises E1 protocol (col.2, lines 14-17 discloses networking devices operating under a T1 or E1 balanced protocol RJ-48, connectors are commonly used. RJ-48 connectors are an industry standard eight pin connectors. E1 unbalanced systems use a BNC connector for coaxial cable).
	But, the combination does not explicitly discloses using I/O link and CAN protocol.
	However, in the same field of endeavor, Xu discloses using I/O link and CAN protocol ([0017] discloses the communication between the ASU and the IPC is through a PCI Express interface PCIe) that corresponds to I/O link. The sensor unit collects sensor data and passes to IPC via the PCIe interface, and the IPC uses the sensor unit to send out vehicle control commands in the controller area network (CAN protocol)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Xu. The modification would allow interconverting between different communications protocols to enable efficient interfacing of communication between different interfacing systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445    

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445